Citation Nr: 1224124	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-17 192	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for hypertension with history of left ventricular hypertrophy and history of irregular heartbeats.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to September 1973 and from November 1973 to October 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's hypertension requires continuous medication and has been manifested by diastolic readings of primarily 100 or below and systolic readings below 160; diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more is not shown.

2.  Since filing her claim, the evidence shows the Veteran has a diagnosis of hypertensive heart disease manifested by mild left ventricular hypertrophy that requires continuous medication. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for hypertension with history of left ventricular hypertrophy and history of irregular heartbeats have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2011).

2.  The criteria for entitlement to a separate 10 percent disability rating, and no greater, for hypertensive heart disease manifested by left ventricular hypertrophy are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.104, DC 7007 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In a pre-adjudication letter dated in October 2006, the RO informed the Veteran of its duty to assist her in substantiating her claim under the VCAA, and the effect of this duty upon her claim.  This letter also informed her of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  A subsequent letter in August 2008 notified the Veteran of the types of evidence that may reflect a worsening of her service-connected hypertension, including the nature and symptoms of the condition; the severity and duration of the symptoms; the impact of the condition and symptoms on employment and daily life; ongoing treatment records; recent Social Security determinations; statements from employers as to job performance, lost time or other information regarding how the condition affects her ability to work; and statements from people who have witnessed how the claimed disability affects her.  Vazquez-Flores v. Shinseki, supra.  

The timing defect of the August 2008 correspondence was cured by the RO's subsequent readjudication of the claim and issuance of a statement of the case and supplemental statement of the case in March 2009 and April 2010, respectively.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  Her in-service and pertinent post-service treatment reports are of record, and a relevant VA examination was obtained in March 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  The VA examination also provides sufficient detail to rate the Veteran's service-connected hypertension, including a thorough discussion of the effect of her symptoms on her functioning.  Although the March 2008 VA examination is not recent, later VA treatment records dated from 2008 through 2009 contain multiple blood pressure readings that are not indicative of a disability rating greater than 10 percent.  Consequently a new VA examination to rate the severity of her hypertension is not warranted.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran contends that her service-connected hypertension is more disabling than is reflected in the current 10 percent disability rating.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's hypertension with history of left ventricular hypertrophy and history of irregular heartbeats is currently evaluated as 10 percent disabling under DC 7101, for diastolic pressure predominately 100 or more or systolic pressure predominantly 160 or more or; minimum evaluation for a history of diastolic blood pressure predominately 100 or more requiring continuous medication for control.  A 20 percent disability evaluation requires diastolic readings of predominantly 110 or more, or systolic readings of 200 or more.  A 40 percent disability evaluation requires diastolic readings of predominantly 120 or more.  A 60 percent disability evaluation requires diastolic readings of predominantly of 130 or more.  Note (3) to DC 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104 (2011).  

Under DC 7007, for hypertensive heart disease, a 10 percent evaluation is warranted when there is a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent evaluation is warranted when there is a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or on X-ray.  A 60 percent evaluation requires more than one episode of acute congestive heart failure in the past year, or; workload greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation requires chronic congestive heart failure, or; workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.

In connection with the Veteran's claim for an increase are VA and private treatment records which include approximately 50 blood pressure readings between 2005 and 2009.  Entries dated from February 2005 to December 2007 show about 32 blood pressure readings in the range of 126-203/82-116 (systolic/diastolic).  Of these readings, there was a single systolic reading over 200 and 5 diastolic readings of 110 or more.  The Veteran's hypertension was considered poorly controlled prompting various adjustments in her medications.

During VA examination in March 2008, the examiner noted the Veteran had been diagnosed with hypertension in the 1975 was on several medications daily.  There were no reports of hypertensive renal disease, epistaxis, or stroke/TIA.  There were no hospitalizations or related surgeries.  The heart size was normal in size with regular rate and rhythm.  There was no evidence of jugular vein distention, click, rub, or murmur.  The examiner noted that the Veteran had at present and by history hypertensive heart disease.  The examiner also noted that the Veteran had mild left ventricular hypertrophy which was stable.  Hypertension pulmonary examination was normal.  Blood pressure readings were 180/108, 175/97, and 168/100.  The diagnosis was essential hypertension.  

More recently dated VA and private outpatient treatment records from April 2008 to July 2009 show about 17 blood pressure readings were in the range of 116-180/71-117 (systolic/diastolic).  Of these there was a single diastolic reading over 110 and none of the systolic readings were 200 or more.  

The most recent blood pressure reading taken during VA examination for an unrelated matter in October 2009 was 126/76.

Based on a review of the above evidence, the Board concludes that entitlement to an evaluation in excess of 10 percent for hypertension is not warranted.  In order to receive a 20 percent evaluation or higher, the Veteran must have a diastolic pressure of predominately 110 or higher.  Although the medical evidence demonstrates that the Veteran has had isolated elevations of her blood pressure during the course of the appeal, out of the 50 blood pressure readings recorded only 6 were 110 or higher.  The criteria also allow for an increased evaluation if the systolic pressures are predominately 200 or higher.  Here, the highest systolic pressure shown was 203, but as this was a single isolated reading, out of numerous readings over the years, it cannot establish a showing that the Veteran's systolic pressure was predominantly that high.  

Overall the evidence indicates the Veteran continues to take medications in an attempt to control her hypertension, and at times this means of treatment has been fairly successful, whereas at other times not as much.  Ultimately, though, while in the recent past she has had several diastolic blood pressure readings of 110 or more, as well as one systolic reading of 200 or more, this has been more the exception than the rule.  That is to say, this evidence on the whole does not show that she has had diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  

Although an increased rating is not warranted for the Veteran's hypertension, the Board finds that a separate rating is warranted for her hypertensive heart disease.  See 38 C.F.R. § 4.104, DC 7101, Note 3.  As noted above, service connection has been established for hypertension with history of left ventricular hypertrophy and history of irregular heartbeats.  

As reported previously, during the VA examination in March 2008 the Veteran was noted to have hypertensive heart disease manifested by mild left ventricular hypertrophy.  Stress test results revealed a workload of 10 metabolic equivalents (METs).  She reported no history of congestive heart failure or myocardial infarction.  She had daily fatigue and rare angina, but denied syncope, dizziness, or dyspnea.  However since it appears that the Veteran has continually been on a variety of medications, a 10 percent rating is warranted for her mild left ventricular hypertrophy.  She is not however shown to meet the schedular criteria for a rating in excess of 10 percent.  Her estimated workload of 10 METs exceeds the maximum of 7 for a 30 percent evaluation.  There is also no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray.  In the absence of such clinical findings, a rating in excess of the newly assigned separate 10 percent is not established. 

For these reasons, the Board finds that the Veteran's hypertension does not more nearly approximate the criteria for a 10 percent disability rating under DC 7101.  However a separate rating of 10 percent (and no greater) for hypertensive heart disease is warranted. 

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected hypertension and hypertensive heart disease, but the required manifestations have not been shown in this case.  Moreover, the evidence does not establish that either disorder necessitates frequent periods of hospitalization and the VA examination is void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Although the Board has no reason to doubt that the Veteran's symptomatology adversely impacts her employability, this is specifically contemplated by the 10 percent ratings currently assigned.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has also carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, her assertions do not suffice to assign higher ratings for hypertension or the hypertensive heart disease.  Espiritu v. Derwinski, 2 Vet. App. 492.  The current level of disability shown is encompassed by the assigned ratings and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher evaluations are not warranted at any time during the current appeal.  In reaching this determination, the Board has considered the applicability of staged ratings under Hart, supra.  

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, a TDIU was granted by a November 2009 rating decision.  Thus, the Board need not address this subject further. 






							(CONTINUED ON NEXT PAGE)

ORDER

A disability rating in excess of 10 percent for hypertension with history of left ventricular hypertrophy and history of irregular heartbeats is denied.  

A separate 10 percent rating for hypertensive heart disease manifested by mild ventricular hypertrophy is granted, subject to the governing criteria applicable to the payment of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


